Per curiam.
Fredric W. Tokars filed a petition for voluntary suspension of his license pending the appeal of his criminal conviction. On April 8, 1994, Tokars was found guilty of eight counts relating to racketeering, money laundering and the related conspiracy, in violation of Sections 2, 1956 and 1959 of Title 18 of the United States Code. Tokars admitted that his convictions constitute a violation of Standard 66 of Bar Rule 4-102 (d) (conviction of a felony grounds for disbarment).
The State Bar of Georgia filed a response to Tokars’ petition, stating that it did not object to the admissions made within nor the prayer for suspension of license pending appeal. The special master, finding that Tokars’ conviction constitutes a violation of Standard 66, recommends that this Court grant the petition.
This Court hereby accepts Tokars’ petition for voluntary suspension of his license pending appeal of his criminal conviction. Tokars is *460reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interest of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Decided September 19, 1994.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
McKenney & Froelich, Jerome J. Froelich, Jr., for Tokars.

All the Justices concur.


Sears-Collins, J., disqualified.